Robert H. Miller, C.J., Retired,
assigned,  concurring and dissenting: The court, by this opinion, is “enacting” an exception to a Kansas statute of limitations, K.S.A. 60-513, an exception that will have far-reaching consequences. It will be of vital interest and importance to the members of the boards of directors of all Kansas banks, financial institutions, and corporations. While the exception is, it seems to me, fully justified in cases of fraud, self-dealing, and intentional wrongdoing, I see no reason to extend it to instances of mere negligence. I would follow the well-reasoned opinion of the United States Court of Appeals for the Fifth Circuit in F.D.I.C. v. Dawson, 4 F.2d 1303 (5th Cir. 1993), cert. denied 114 S. Ct. 2673 (1994), cited and quoted in this opinion.